Case 1:19-cv-03219-RBJ Document 47 Filed 01/07/21 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge R. Brooke Jackson

Civil Action No 19-cv-03219-RBJ

LISA ROBINSON,

       Plaintiff,

v.

PINE HILLS MANAGEMENT CO.,

       Defendant.


            ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT



       This matter is before the Court on defendant’s amended motion for summary judgment.

ECF No. 43. Plaintiff brings three claims against defendant: (1) a discrimination claim under the

American with Disabilities Act (“ADA”), (2) a failure-to-accommodate claim under the ADA,

and (3) a retaliation claim. Defendant moves for summary judgment on all three claims.

Defendant filed its motion on October 20, 2020. ECF No. 43. Plaintiff filed her response on

November 6, 2020. ECF No. 44. Defendant filed its reply on November 20, 2020. ECF No. 45.

The matter is now ripe for review.

       Upon reviewing the briefs and the record, the motion is denied because the Court finds

that there are genuine disputes of material fact for all three claims.

ADA Discrimination Claim

       1. Plaintiff and defendant dispute whether Ms. Robinson had a qualifying disability under

                                                  1
Case 1:19-cv-03219-RBJ Document 47 Filed 01/07/21 USDC Colorado Page 2 of 5




the ADA. Defendant argues that plaintiff is not a person with a disability under the ADA

because her Post-Traumatic Stress Disorder (“PTSD”) did not substantially affect her ability to

work. ECF No. 43 at 7. According to defendant, Ms. Robinson could not have a qualifying

disability because she received satisfactory performance reviews. Id. Plaintiff argues that

defendant misstates the law, and that people who adequately perform their jobs can still be found

to have a qualifying disability. ECF No. 44 at 16. I agree.

        A person has a qualifying disability under the ADA if they have “a physical or mental

impairment that substantially limits one or more major life activities. . . .” 42 U.S.C.A §

12102(1)(a). The inquiry is therefore not limited to whether the disability substantially limits

one’s ability to work. Id. Evidence in the record suggests that Ms. Robinson’s disability

substantially limited her ability to sleep and her memory, among other things. ECF No. 44-2 at

7. A reasonable jury could find, based on Ms. Robinson’s medical records and other evidence in

the record, that her disability substantially limited major life activities.

        2. Plaintiff and defendant dispute whether Ms. Robinson was terminated because of her

disability. Defendant argues that plaintiff was terminated for being insubordinate and ignoring

the chain of command. ECF No. 43 at 8–9. To support their position, defendant cites to both

Ms. Peace’s and Mr. Eslan’s deposition testimony. ECF Nos. 43-1, 43-6. Plaintiff claims that

she was fired because of her disability. She cites the email she sent on April 26, 2018 in which

she reminded her supervisor that she had PTSD. ECF No. 22-3. Plaintiff argues that the

temporal proximity between the date of the email, April 26, 2018, and the date she was fired,

April 27, 2018, is sufficient to infer causation. I agree.

        In the ADA context, “[a] causal connection may be shown by evidence of circumstances

                                                   2
Case 1:19-cv-03219-RBJ Document 47 Filed 01/07/21 USDC Colorado Page 3 of 5




that justify an inference of retaliatory motive, such as protected conduct followed by adverse

action.” O’Neal v. Ferguson Constr. Co., 237 F.3d 1248, 1253 (10th Cir. 2001) (internal

quotation omitted). Additionally, temporal proximity that is “very close in time between the

protected activity and the retaliatory conduct” is especially persuasive. Haynes v. Level 3

Communications, LLC, 456 F.3d 1215, 1228 (10th Cir. 2006), abrogated by Exby-Stolley v. Bd.

Of Cty. Comm’rs., 906 F.3d 900 (10th Cir. 2018). Here, Ms. Robinson sent the email on April

26, 2018 and was terminated one day later on April 27, 2018. One day is sufficiently close in

time to support an inference of causation. A reasonable jury could therefore find that Ms.

Robinson was fired because of her disability.

       3. While there is no dispute over when Ms. Robinson sent her email to Ms. Peace,

plaintiff and defendant dispute whether Ms. Peace read the email prior to her terminating Ms.

Robinson. Defendant claims that plaintiff cannot show causation because Ms. Peace stated “I

don’t recall” when asked to disclose when she read Ms. Robinson’s email. ECF No. 43 at 14.

The statement “I don’t recall” is not the equivalent of a denial. The email was sent the day

before Ms. Robinson was terminated. A reasonable jury could infer that Ms. Peace had time to

read the email and did read the email prior to firing Ms. Robinson.

Failure-to-Accommodate Claim

       4. Plaintiff and defendant dispute whether Ms. Robinson requested an accommodation

either from former supervisors or from Ms. Peace, the supervisor who fired her. Plaintiff argues

that she requested an accommodation from Ms. Peace verbally and again in her April 26, 2018

email. ECF No. 22-3. Defendant argues that this email was not a request for an accommodation,

but instead an opportunity for Ms. Robinson to list her job-related grievances. ECF No. 43 at 11.

                                                3
Case 1:19-cv-03219-RBJ Document 47 Filed 01/07/21 USDC Colorado Page 4 of 5




       A portion of the email reads, “[a]lso, I have already let you know I suffer from PTSD an

Anxiety disorder, and the stress level of bringing in Revenue for two properties, would not be

good for my emotional wellbeing.” ECF No. 22-3. A reasonable jury could therefore find that

(1) Ms. Robinson told Ms. Peace about her disability and requested an accommodation before

the April 26, 2018 email, and (2) this email was a follow-up to that prior discussion. Thus, a

genuine dispute of material fact exists as to whether Ms. Robinson’s verbal comments or her

email were a request for a reasonable accommodation.

       5. Plaintiff and defendant dispute whether defendant ever accommodated plaintiff.

Plaintiff claims that her disability was accommodated up until Ms. Peace became the general

manager. ECF Nos. 44. She cites to the deposition testimony of Marjaneh Shahravesh and

Terry Bond, both of whom were former general managers at the La Quinta Inn in Loveland,

Colorado. ECF Nos. 44, 44-1, 44-3, and 44-4. Defendant argues that they never granted

plaintiff accommodations, and what Ms. Robinson believed were accommodations, such as

extended breaks and stress-management support, were actually concessions available to all

employees. ECF No. 43 at 1. Defendant cites to different portions of Shahravesh’s and Bond’s

deposition testimony to support their claim. Viewing all of the evidence in the light most

favorable to plaintiff, a reasonable jury could find that the prior general managers accommodated

Ms. Robinson’s disability.

Disputed Material Facts as to Retaliation

       6. Plaintiff and defendant dispute whether Ms. Robinson engaged in a protected activity.

Plaintiff argues that she engaged in a protected activity when she objected to her

accommodations being terminated, both in writing and verbally. ECF No. 44. Defendant argues

                                                 4
Case 1:19-cv-03219-RBJ Document 47 Filed 01/07/21 USDC Colorado Page 5 of 5




she never requested an accommodation. Requesting an accommodation is a protected activity.

Lincoln v. BNSF Railway Co., 900 F.3d 1166, 1209 (10th Cir. 2018). As decided in Paragraph 4

of this order, a genuine dispute exists as to whether Ms. Robinson requested an accommodation

and therefore also as to whether Ms. Robinson engaged in a protected activity.

       7. Plaintiff and defendant dispute whether there is a causal connection between Ms.

Robinson’s engaging in a protected activity and her termination. Plaintiff claims that the

temporal proximity between the protected activity and the adverse action infers causation. As

decided in Paragraph 2, the temporal proximity between plaintiff’s email and termination support

an inference of causation. A reasonable jury could therefore find that defendant retaliated

against Ms. Robinson because of her engagement in a protected activity.

       This list is not exhaustive; however, it is indicative that there are several material factual

disputes as to each claim. Defendant’s motion for summary judgment is therefore DENIED.

                                                 ORDER

       Defendant Pine Hills Management’s motion for summary judgment, ECF No. 43, is

DENIED.


       DATED this 7th day of January, 2021.

                                                      BY THE COURT:




                                                      ___________________________________
                                                      R. Brooke Jackson
                                                      United States District Judge




                                                  5
